Affirmed and Opinion Filed October 3, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01191-CR

                         DEZMONE DEMOND WILSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                          Trial Court Cause No. 16-10750-CC-M

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis
       Dezmone Demond Wilson appeals his punishment for possession of less than two ounces

of marijuana. In a single issue, appellant contends the trial court erred in admitting court records

during his punishment hearing that purported to show his prior criminal history because the

evidence was insufficient to show he was the person referenced in the exhibits. We affirm the trial

court’s judgment.

       On September 26, 2017, appellant was found guilty by a jury of the offense of possession

of less than two ounces of marijuana and he elected to have the trial court assess punishment. At

the beginning of the punishment hearing, the State had appellant fingerprinted and the fingerprint

card was admitted into evidence. The State called Shaun Ivey from the district attorney’s office
as a witness. Through Ivey’s testimony, the State offered evidence of previous offenses committed

by appellant.

       The first four exhibits offered by the State included judgments of conviction for two

charges of abandoning or endangering a child with intent to return, felony theft of property, and

attempted burglary of a habitation. All four judgments included appellant’s name and the Texas

State ID number 07555919. The exhibits also included fingerprints and charging documents that

list appellant’s date of birth. Ivey testified one of his duties with the district attorney’s office was

to conduct fingerprint analysis and the fingerprints on all four judgments matched the fingerprints

appellant provided at the beginning of the hearing. Appellant did not object to the admission of

these four exhibits.

       Exhibit five included a judgment of conviction on a negotiated plea for the misdemeanor

offense of assault family violence. The judgment contained appellant’s name and State ID number,

but no fingerprints. The exhibit also included the charging instrument which listed appellant’s

birthday, an affidavit for arrest, a signed list of conditions for community supervision, and a motion

to revoke probation. All the documents named Dezmone Demond Wilson as the defendant.

       Exhibit six contained a deferred adjudication judgment for misdemeanor possession of

marijuana. Like exhibit five, the judgment contained appellant’s name and State ID number but

no fingerprints.    Also like exhibit five, the exhibit included the charging instrument with

appellant’s birthday, an affidavit for arrest, a signed list of conditions for community supervision,

and a motion to proceed with an adjudication of guilt. Again, all the documents named Dezmone

Demond Wilson as the defendant.

       Exhibit seven was a complaint and information for the misdemeanor offense of possession

of less than two ounces of marijuana. The documents included appellant’s State ID number and

date of birth, but spelled the defendant’s name Dezmone Dezmond Wilson. As with exhibits five

                                                 –2–
and six, exhibit seven did not include fingerprints. Appellant objected to the admission of exhibits

five through seven based on the absence of fingerprints or a signature to connect the convictions

to him. The trial court overruled the objection and admitted the exhibits. At the end of the hearing,

the trial court assessed punishment at 140 days in the Kaufman County jail. Appellant brings this

appeal challenging the trial court’s admission of State’s exhibits five through seven and requests

reversal and remand for a new punishment hearing.

       In his sole issue, appellant contends the trial court improperly admitted exhibits five

through seven because the State did not provide sufficient evidence to show the offenses in those

exhibits were committed by him. We review a trial court’s evidentiary rulings for an abuse of

discretion and will not reverse unless the decision lies outside the zone of reasonable disagreement.

See McCarty v. State, 257 S.W.3d 238, 239 (Tex. Crim. App. 2008).

       To establish that a defendant has been convicted of a prior offense, the State must prove

beyond a reasonable doubt that (1) a prior conviction exists and (2) the defendant is linked to that

conviction. See Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). In addition, the

State may offer evidence of an unadjudicated offense if it shows beyond a reasonable doubt that

the offense was committed by the defendant. See TEX. CODE CRIM. PROC. ANN. art. 37.07(3)(a)(1)

(West Supp. 2017). The State need not offer any specific document or mode of proof to establish

the prior offense. See Flowers, 220 S.W.3d at 921–22. But documents evidencing a criminal

record, even if they bear the name of the defendant, are normally not sufficient, standing alone, to

prove prior offenses. See Beck v. State, 719 S.W.2d 205, 210. It is incumbent on the State to show

by independent evidence that the defendant is the person made the subject of the documents. Id.

This is frequently done by expert testimony identifying known prints of the defendant with the

fingerprints in the offered criminal records. Id.




                                                –3–
       In this case, the State proved, and appellant does not dispute, that appellant’s fingerprints

matched the prints in the criminal records for Dezmone Demonde Wilson with the Texas State ID

number 07555919. Ivey testified that every person in the Texas criminal justice system has a

unique State ID number. Exhibits five through seven all pertain to offenses committed by a

defendant with the State ID number 07555919, which is the ID number the State proved was

appellant’s. In addition, the defendant named in the challenged exhibits has the same birthdate as

appellant. We conclude the State sufficiently linked appellant to the offenses contained in State’s

exhibits five, six, and seven and the trial court did not abuse its discretion in admitting them.

       Even if the trial court had erred, appellant has failed to show how he was he was harmed

by the admission. Appellant states only that “it cannot be said” the admission of the three exhibits

did not contribute to his punishment.

       The prior offenses in this case were not used for enhancement purposes, but only as

evidence relevant to sentencing. We cannot reverse unless we conclude the admission of the prior

offense evidence had a substantial or injurious impact on the assessment of punishment. See

Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004). The exhibits to which appellant

did not object showed multiple prior felony offenses including child endangerment, theft, and

burglary of a habitation. In comparison, the challenged exhibits showed only misdemeanor

offenses. Despite the serious nature of the undisputed portion of appellant’s criminal record, the

court sentenced appellant to only 140 days in jail. Examining the record as a whole, we conclude

the admission of the challenged exhibits did not have a substantial or injurious impact on the

assessment of appellant’s punishment. See Taylor v. State, No. 05-16-00946-CR, 2017 WL
3301488, at *1 (Tex. App.—Dallas Aug. 3, 2017, pet. ref’d) (mem. op., not designated for

publication). We resolve appellant’s sole issue against him.




                                                 –4–
       We affirm the trial court’s judgment.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

171191F.U05




                                               –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DEZMONE DEMOND WILSON,                            On Appeal from the County Court At Law
 Appellant                                         No. 1, Kaufman County, Texas
                                                   Trial Court Cause No. 16-10750-CC-M.
 No. 05-17-01191-CR        V.                      Opinion delivered by Justice Francis.
                                                   Justices Bridges and Lang-Miers
 THE STATE OF TEXAS, Appellee                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 3, 2018.




                                             –6–